DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed September 16, 2021. In virtue of this communication, claims 14-32 are currently patentable. 

Allowable Subject Matter
Claims 14-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bower (US 9980341 B2) discloses a multi-LED component comprises a component substrate comprising a common electrode, a first electrode, a second electrode, a plurality of first LEDs, and a plurality of second LEDs all disposed on the component substrate. Each first LED and each second LED comprises first and second LED contacts for providing power to each corresponding LED to cause the LED to emit light. The first LED contact of each first LED and each second LED is electrically connected to the common electrode. The second LED contacts of the first LEDs are electrically connected to the first electrode. The second LED contacts of the second LEDs are electrically connected to the second electrode so that the first LEDs are electrically connected in parallel and the second LEDs are electrically connected in parallel. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a first face oriented in a first direction; a second face oriented in a second direction opposite the first direction; and a plurality of pixels disposed between the first face and the second face; wherein each of the plurality of pixels includes a plurality of LEDs and a driving circuit, the driving circuit is disposed in a first layer including the first face, and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624